DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 3/17/22 have been fully considered but they are not persuasive. The details of how the new claim amendment is addressed below.

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pagaila, US 8,021,930, in view of Gan et al., US 8,816,481, and Appelt et al., US 10,186,467, and Lin et al, US 9,818,734.

a first unit 184 including an insulating layer 186, a circuit portion 188 and a plurality of conductive elements 162, wherein the insulating layer includes a first surface and a second surface opposite to the first surface, the circuit portion 188 is combined with the insulating layer 186 and partially exposed from the second surface of the insulating layer, the conductive elements 162 are disposed vertically on the first surface of the insulating layer 186 and in contact with the circuit portion 188, and the first unit includes no core layer (column 10, lines 4+ states it can be one, or more, layer of insulating material);
a board 174 (wherein a board is a broad term for a substrate, which includes 174) stacked on the first surface of the insulating layer 186 via the conductive elements 162; and
a first electronic component 164 provided on the board 174.
Pagaila fails to teach the circuit portion has an outer surface lower than the second surface of the insulating layer.
Gan (figure 5) teaches the circuit portion 124/126 has an outer surface lower than the second surface of the insulating layer 128.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lowered circuit portion of Gan in the invention of Pagaila because 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the support portion of Lin in the invention of Pagaila because replacing the directly attached electronic component 190 of Pagaila with the electronic component on a support portion of Lin is a well-known and used equivalent way to attach an electronic component to the insulating layer. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 
Pagaila fails to teach the support portion includes a plurality of metal layers and is combined with the second surface of the insulating layer via one of the metal layers, and the metal layer is in direct contact with the insulating layer and the circuit portion.
Appelt teaches the support portion 299 includes a plurality of metal layers (column 5, lines 53-56), and the metal layer is in direct contact with the insulating layer and the circuit portion.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the multi-layer support portion of Appelt in the invention of Pagaila because Appelt teaches it is well known and commonly used in the art to provide structural support (column 5, lines 34-40). Lin states the support portion can be an “other suitable low-cost, rigid material for structural support” (column 8, line 40) and Appelt teaches the support portion 170 provides structural support (column 5, lines 34- 40). The combination of Pagaila, Lin and Appelt result in the metal layers of Appelt applied to the support structure of Lin wherein they are combined with the second surface of the insulating layer via one of the metal layers.
The combination of Pagaila, Gan, and Appelt results in the metal layer 299 of Appelt is in direct contact with the insulating layer 186 and the circuit portion 188 of the first unit 184 of figure 8 of Pagaila.
Pagaila teaches the topside build-up interconnect structure 184 is formed on the structure of figure 8 which would result in the support portion not being necessary, fails to teach as opposed to pre-forming it and attaching it using a support portion.  
Lin (figure 6a) teaches a pre-formed first unit 260 attached to a board 156.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the pre-formed fist unit 260 of Lin in the invention of Pagaila, Gan, and Appelt because Lin teaches a known equivalent, alternative way of attaching a first unit 260 to a board 156.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
With respect to claim 2, Pagaila teaches the circuit portion 188 includes at least one circuit layer (column 10, lines 12+).
In re claim 3, Pagaila fails to teach the circuit portion has an outer surface lower than the second surface of the insulating layer.
Gan (figure 6) teaches the circuit portion 124/126 has an outer surface (top surface) lower than the second surface (top surface) of the insulating layer 128.

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lowered circuit portion of Gan in the invention of Pagaila because they teach a known equivalent circuit portion/insulating layer combination. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950). A circuit portion lower than the insulating layer would reduce the likelihood of the attached solder ball from peeling off of the structure.
As to claim 4, Pagaila teaches the conductive elements 162 are solder balls, copper core balls or metallic parts (column 9, lines 1-3).
Pertaining to claim 5, Gan (figure 18) teaches a second electronic component 282 provided on the second surface of the insulating layer 284. Also, Lin (figure 9) teaches a second electronic component 330 provided on the second surface of the insulating layer 182.
Concerning claim 6, Pagaila teaches an encapsulant 170 formed between the first surface of the insulating layer 186 and the board 174.

Regarding claim 9, Lee teaches teach the support portion includes a plurality of isolation layers, and is combined with the metal layers, it would have been obvious to one of ordinary skill in the art at the time of the invention to use multiple metal and isolation layers in the invention of Lin because the mere duplication of parts has no patentable significance unless a new and unexpected result is (In re Harza, 124 USPQ 378 (CCPA I960)). Support portions like the board of Lin are well-known to have multiple metal and isolation layers.
Pertaining to claim 10, Pagaila teaches the circuit portion 188 is embedded in the insulating layer 186.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE at (571)272-1937. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	3/29/22